Title: From Thomas Jefferson to Edward Carrington, 3 March 1781
From: Jefferson, Thomas
To: Carrington, Edward



Sir
In Council March 3d 1781

I have received your Letter wherein is this paragraph, ‘the sum indeed mentioned in your Excellency’s Letter is excessive and I am not surprized it should be so, when I find by a State of your affairs  sent to General Greene, you have magnifyed the estimate in one article ten fold and perhaps the same Circumstance attends the estimation on some of the other articles. I estimated for fifty thousand Bushels of grain: in your Excellency’s State to Genl. Greene it is called five hundred thousand. I should be glad the Executive would revise their Estimation, and perhaps after correcting these Errors, &c. &c.’
I trust you would have been more choice in your Terms had you revised the estimate yourself as recommended to us. I send you a Copy of it wherein you will find the quantity of Corn or Oats expressed in these Figures and Letters ‘500000 Bushels’. On a former estimate given in some Days or perhaps Weeks before this, the quantity required was ‘for 2326 draft Horses and 779 saddle Horses till the 1st of August was 282,490 Bushels’. I did not therefore magnify the Article to General Greene, and your now speaking of 50.000 bushels as the Quantity required shews that I had reason to intimate to the Genl. the necessity of a new Calculation on the true Number of Horses connected with the Southern army and the proportion of this, which on view of actual Circumstances we ought to furnish. I believe the estimate at 50:000 Bushels to be as far wrong as that at 500,000. We shall be governed by neither, but will furnish as much as we shall be able. It will probably be short of the middle Quantity; should you have represented this Article to General Greene to have been magnified by us, I shall expect from your Justice that you will be equally ready to correct as to commit an Error and that you will take the trouble to inform him that I had not been so deficient in respect either to him or myself as to magnify things of which I undertook to give him representation. Major Claiborne had the half million of Pounds which we promised him of the late Emission. When the Treasury is replenished he shall again have a due Proportion to enable him to procure such Part of the Estimate as he thinks proper. I am, &c.,

T. J.

